Citation Nr: 1312514	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a gastrointestinal disorder to include a stomach disorder.  

3.  Entitlement to service connection for a headache disorder.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right rotator cuff and pan-labral tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to September 1998; from February 2003 to July 2003; and from May 2004 to March 2005.  He served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) which granted service connection for PTSD; assigned a 30 percent evaluation for that disability; effectuated that award as of June 14, 2007; and denied service connection for an unspecified stomach disorder and headaches.  In May 2008, the RO granted service connection for cervical spine degenerative disc disease, lumbar spine degenerative disc disease, and a right shoulder rotator cuff and pan-labral tear; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of February 9, 2007.  In March 2009, the RO denied service connection for tinnitus and hearing loss.  

In March 2010, additional evidence including four color photographs was received by the Board.  In a March 2013 letter, the Veteran's representative waived initial RO consideration of that evidence pursuant to 38 C.F.R. § 20.1304(c) (2012).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

The Board has reframed the issue of service connection for an unspecified stomach disorder as entitlement to service connection for a gastrointestinal disorder to include a stomach disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected lumbar spine, and right shoulder disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's PTSD; an initial disability evaluation in excess of 10 percent for his lumbar spine degenerative disc disease; and an initial disability evaluation in excess of 10 percent for his right (major) rotator cuff and pan-labral tear.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issues of service connection for a gastrointestinal disorder, a headache disorder, and hearing loss and the evaluation of the Veteran's PTSD, lumbar spine, and right shoulder disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Tinnitus originated during active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision below, the Board grants service connection for tinnitus.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a) (2012).  Therefore, the provisions of 38 C.F.R. § 3.303(b) (2012) are not for application.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A February 2008 Formal Finding on the Unavailability of Service Treatment Records (STRs) notes that the Veteran's complete service treatment records are unavailable for review.  The Veteran did submit copies of the service treatment records in his possession.  Post-Deployment Health Assessments dated in June 2003 and February 2005 note that the Veteran denied experiencing ringing of the ears.  The remainder of the service clinical documentation of record makes no reference to tinnitus or ringing of the ears.  

The Board observes that VA has conceded that the Veteran was exposed to combat-related stressors while in Iraq which included having been in a convoy in which a nearby vehicle was destroyed by an exploding improvised explosive device (IED).  

In his September 2008 claim for service connection, the Veteran advanced that he had bilateral tinnitus.  

At a February 2009 VA audiological examination for compensation purposes, the Veteran complained of chronic tinnitus which began in 2004.  He related that the tinnitus "began after firing my weapon without hearing protection."  The Veteran was diagnosed with tinnitus.  The examiner concluded that the "Veteran's tinnitus is not caused by or the result of military noise exposure."  While noting that the Veteran's tinnitus "requires referral to another provider for determination of etiology," the examining audiologist did not comment on the relationship between the Veteran's subjective history of tinnitus during active service and his current diagnosis.  

In a January 2010 written statement, the Veteran advanced that he had initially experienced ringing of the ears while stationed at FOB Speicher, Iraq in June 2004.  Although acknowledging that the service clinical documentation of record reflects that he denied experiencing ringing of the ears, the Veteran clarified that he had actually experienced ringing of the ears during service and that he had complained of such symptoms in service.  

The Veteran asserts that he experienced recurrent tinnitus during active service secondary to firing his weapon without hearing protection while at a forward operating base in Iraq and other combat-related noise exposure.  He stated that he experienced ringing of the ears while in Iraq.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Board has no basis to question the Veteran's credibility.  

The Veteran's ringing of the ears has been diagnosed as tinnitus by a competent audiological professional.  The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus is etiologically related to active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that service connection for a gastrointestinal disorder, a headache disorder, and hearing loss is warranted as the claimed disorders were either initially manifested during active service; manifested secondary to his combat-related noise exposure; and/or were incurred secondary to his service-connected psychiatric and orthopedic disabilities.  He contends further that his service-connected PTSD, lumbar spine, and right shoulder disabilities have increased in severity and are productive of significant impairment which affects both his employment as a school teacher and his relationships with his family and others.  
A June 2003 Post-Deployment Health Assessment states that the Veteran reported having experienced headaches and diarrhea during his deployment.  A February 2005 Post-Deployment Health Assessment notes that the Veteran reported currently experiencing diarrhea, frequent indigestion, and headaches.  In his January 2010 written statement, the Veteran related that he suffered from recurrent gastrointestinal symptoms and headaches during and after active service which were possibly secondary to his service-connected PTSD, spinal, and right shoulder disabilities.  The Veteran has not been afforded a VA examination for compensation purposes which addresses his claimed gastrointestinal and headache disorders.  

The report of the February 2009 VA audiological examination for compensation purposes determined that the Veteran had "normal hearing acuity-[in both ears]."  In his August 2009 Appeal to the Board (VA Form 9), the Veteran advanced that his hearing loss was chronic in nature; was related to his combat and other inservice noise exposure; was becoming progressively worse; and significantly interfered with his duties as a school teacher.  

In his January 2010 written statement, the Veteran advanced that his PTSD, lumbar spine, and right shoulder disabilities had increased in severity and significantly affected both his duties as a school teacher and his domestic relationships.  The Veteran was last afforded a VA examination for compensation purposes which addressed his PTSD, spinal disorders, and right shoulder disorder in March 2008.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal, including whether the Veteran has hearing loss for VA purposes.  

In his January 2010 written statement, the Veteran conveyed that he was going to schedule an additional audiological evaluation.  Such evaluation, if conducted, is not of record.  Clinical documentation dated after July 2009 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed gastrointestinal, headache, and hearing loss disabilities and his service-connected PTSD, lumbar spine degenerative disc disease, and right shoulder rotator cuff and pan-labral tear after July 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all pertinent records, including statements and treatment records, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after July 2009.  

3.  Then schedule the Veteran for a VA gastrointestinal examination for compensation purposes to address the current nature and etiology of his claimed gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no gastrointestinal disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder had its onset during active service; is related to the Veteran's inservice gastrointestinal complaints; otherwise originated during active service; and/or is due to or the result of his service-connected disabilities and/or increased in severity beyond its natural progression due to such disabilities.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA examination for compensation purposes to address the current nature and etiology of his claimed headache disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no headache disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified headache disorder had its onset during active service; is related to the Veteran's inservice headaches; otherwise originated during active service; and/or is due to or the result of his service-connected disabilities and/or increased in severity beyond its natural progression due to such disabilities.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Then schedule the Veteran for a VA audiological examination for compensation purposes to address the current nature and etiology of his claimed hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss for VA purposes had its onset during active service; is related to the Veteran's combat and other inservice noise exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to address the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's PTSD upon his employability.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

7.  Then schedule the Veteran for a VA orthopedic examination for compensation purposes to address the current nature and severity of his service-connected lumbar spine, and right shoulder disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's lumbar spine, and right shoulder disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine, and right shoulder should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine, and right shoulder disabilities upon his vocational pursuits.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

8.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The reports should be returned to the examiners if they are deficient in any manner.  

9.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


